In an opinion heretofore filed in this cause at the February, 1941, Term of this Court, claimant was allowed an award of Four Thousand ($4,000.00) Dollars for the death of her husband during the course of his employment for the respondent. The matter now comes before the Court on the suggestion of the marriage of claimant, Frances Cure, who reports to this Court that she was remarried on the 10th day of August, 1944. Payments have been made on this award up to August 12, 1944, leaving an unpaid balance of this award in the sum of $1,862.84. Under Section 7, paragraph a of the Workmen’s Compensation Act, claimant’s right to compensation ceases on the day of her marriage, to-wit, August 10, 1944, the decedent having left no children under the age of sixteen years at the time of his death. It is therefore ordered that the award heretofore entered in this cause be extinguished and held for naught.